DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/09/2021 has been entered.

Response to Amendment
The Amendment filed on June 09, 2021 has been entered. Claims 1-6 and 10-36 remain pending in the application. Applicant’s amendments to the Claims have overcome most but not all of the objections previously set forth in the Final Office Action mailed on March 09, 2021 (the objections which have not been overcome have been reproduced below). Applicant’s arguments and amendments to the Claims have overcome each and every 112(b) rejection and the prior art rejections of claims 1-6, 10-17, 19, 21, and 26-36 previously set forth in the Final Office Action mailed on March 09, 2021. Applicant’s arguments with respect to the prior art rejections of claims 18, 20, and 22-25 have been considered but are moot because they do not apply to the new interpretation of Leimbach (US 2014/0263539) being used in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informality: “said home” in line 16 should read “said first home”.
Claim 33 is objected to because of the following informalities: “a second firing stroke” in line 31 should read “a firing stroke”, and “said second firing stroke” in line 32 should read “said firing stroke” (because a first firing stroke was not previously recited in the claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Leimbach et al. (US 2014/0263539), hereinafter Leimbach.
Regarding claim 18, Leimbach discloses a surgical instrument assembly (1010), comprising:
a proximal shaft assembly (the distalmost cylindrical portion of 1040 which is shown circled in an annotated version of Figure 39 of Leimbach, hereinafter Figure 39x, below) comprising a proximal drive member (1110 in Figure 38) (apparent when Figure 39x is viewed in relation to Figure 38); and
a distal shaft assembly (1200 in Figure 37) attachable to and detachable from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown circled in Figure 39x below) (apparent from Figures 38-49, Paragraphs 0295-0300), wherein said distal shaft assembly (1200) comprises a distal drive member (10030 in Figure 37) configured to be coupled to and decoupled from said proximal drive member (1110) (Paragraphs 0404 and 0405), wherein said distal drive member (10030) is configured to be actuated through a drive stroke (the axial stroke of 10030 from its proximal-most position to its distal-most position) by said proximal drive member (1110) to actuate a function (articulation) of said surgical instrument assembly (1010) (Paragraphs 0392, 0404, 0408, 0419, and 0421), and wherein said drive stroke (the axial stroke of 10030 from its proximal-most position to its distal-most position) comprises:
a beginning of stroke position (the proximal-most position of 10030, which corresponds to the full articulation position of end effector 1300 in the counterclockwise direction) (Paragraph 0392);
an end of stroke position (the distal-most position of 10030, which corresponds to the full articulation position of end effector 1300 in the clockwise direction) distal to said beginning of stroke 
at least one interval drive stroke position (the position of 10030 which corresponds to the position of end effector 1300 articulated 2° in the counterclockwise direction away from shaft axis SA) corresponding to at least one specific event (articulation of the end effector 2° in the counterclockwise direction away from shaft axis SA) of said function (articulation) of said surgical instrument assembly (1010), wherein said at least one interval drive stroke position (the position of 10030 which corresponds to the position of end effector 1300 articulated 2° in the counterclockwise direction away from shaft axis SA) is distal to said beginning of stroke position (the proximal-most position of 10030, which corresponds to the full articulation position of end effector 1300 in the counterclockwise direction) and proximal to said end of stroke position (the distal-most position of 10030, which corresponds to the full articulation position of end effector 1300 in the clockwise direction) (because the position of end effector 1300 articulated 2° in the counterclockwise direction away from shaft axis SA is between the full articulation position of end effector 1300 in the counterclockwise direction and the full articulation position of end effector 1300 in the clockwise direction) (Paragraph 0392); and
a park position (the home state center position of 10030 along the axial stroke from its proximal-most position to its distal-most position, which corresponds to the unarticulated position of end effector 1300 in which the longitudinal axis of end effector 1300 is aligned with shaft axis SA) (Paragraph 0392),
wherein said proximal drive member (1110) and said distal drive member (10030) are configured to be coupled to and decoupled from each other when said proximal drive member (1110) and said distal drive member (10030) are in said park position (the home state center position of 10030 along the axial stroke from its proximal-most position to its distal-most position, which corresponds to the unarticulated position of end effector 1300 in which the longitudinal axis of end effector 1300 is aligned with shaft axis SA) (because 1110 and 10030 are coupled to and decoupled from each other when end effector 1300 is in its unarticulated position, as is apparent when Figures 44-48 are viewed in relation to one another, Paragraph 0413), and wherein said park position (the home state center position of 10030 along the axial stroke from its proximal-most position to its distal-most position, which corresponds to the unarticulated 

    PNG
    media_image1.png
    795
    1145
    media_image1.png
    Greyscale

Figure 39x: an annotated version of Figure 39 of Leimbach
Regarding claim 20, Leimbach discloses that said park position (the home state center position of 10030 along the axial stroke from its proximal-most position to its distal-most position, which corresponds to the unarticulated position of end effector 1300 in which the longitudinal axis of end effector 1300 is aligned with shaft axis SA) is distal to said beginning of stroke position (the proximal-most position of 10030, which corresponds to the full articulation position of end effector 1300 in the 
Regarding claim 22, Leimbach discloses a control system (3080 in Figure 150), wherein said proximal drive member (1110) and said distal drive member (10030) are automatically moved to said park position (the home state center position of 10030 along the axial stroke from its proximal-most position to its distal-most position, which corresponds to the unarticulated position of end effector 1300 in which the longitudinal axis of end effector 1300 is aligned with shaft axis SA) by said control system (3080) when said distal shaft assembly (1200) is decoupled from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown circled in Figure 39x above) (Paragraphs 0420, 0421, and 0413).
Regarding claim 23, Leimbach discloses that said proximal drive member (1110) is a first proximal drive member (1110), said distal drive member (10030) is a first distal drive member (10030), and said park position (the home state center position of 10030 along the axial stroke from its proximal-most position to its distal-most position, which corresponds to the unarticulated position of end effector 1300 in which the longitudinal axis of end effector 1300 is aligned with shaft axis SA) is a first park position (the home state center position of 10030 along the axial stroke from its proximal-most position to its distal-most position), wherein said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown circled in Figure 39x above) further comprises a second proximal drive member (1064 in Figure 38) and said distal shaft assembly (1200) further comprises a second distal drive member (1265 in Figure 38), and wherein said second proximal drive member (1064) and said second distal drive member (1265) are configured to be coupled and decoupled when said second proximal drive member (1064) and said second distal drive member (1265) are in a second park position (the position of 1265 and 1064 shown in Figures 46-48) (Paragraphs 0298 and 0300).
Regarding claim 24, Leimbach discloses that said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown circled in Figure 39x above) and said distal shaft assembly (1200) employ a twisting motion (the pivotal motion of 1240 in Figures 40 and 41) to attach and detach said 
Regarding claim 25, Leimbach discloses a staple cartridge (1304 in Figure 34) comprising a plurality of staples removably stored therein (Paragraph 0288).

Allowable Subject Matter
Claims 1-6, 10-17, and 26-36 are allowed.
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument assembly comprising: a proximal shaft assembly comprising a first proximal drive member and a second proximal drive member; and a distal shaft assembly attachable to and detachable from said proximal shaft assembly and comprising a first distal drive member and a second distal drive member; wherein said first distal drive member is configured to be actuated through a drive stroke by said first proximal drive member to actuate a function of said surgical instrument assembly; wherein said drive stroke comprises: a beginning of stroke position; an end of stroke position distal to said beginning of stroke position; and a first home position; wherein said first proximal drive member and said first distal drive member are configured to be coupled to and decoupled from each other when said first proximal drive member and said first distal drive member are in said first home position; wherein said first home position is not at said beginning of stroke position or said end of stroke position; wherein said second proximal drive member and said second distal drive member are configured to be coupled and decoupled when said second proximal drive member and said second distal drive member are in a second home position; wherein said second proximal drive member and said second distal drive member are movable through a second drive stroke; and wherein said second home position is not at the beginning of said second drive stroke.

Regarding claims 2-6, 10, 11, and 26-32, they are indicated as containing allowable subject matter solely because they depend from claim 1 which contains allowable subject matter.
Regarding claim 12, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument assembly comprising: a proximal shaft assembly comprising a first proximal drive member and a second proximal drive member; and a distal shaft assembly attachable to and detachable from said proximal shaft assembly and comprising a first distal drive member and a second distal drive member; wherein said first distal drive member is configured to be actuated through a drive stroke by said first proximal drive member to articulate an end effector; wherein said drive stroke comprises: a first articulated position where said end effector is fully articulated in a first direction; a second articulated position where said end effector is fully articulated in a second direction which is opposite said first direction; an unarticulated position where said end effector is unarticulated, wherein said unarticulated position is intermediate said first articulated position and said second articulated position; and a first home position; wherein said first proximal drive member and said first distal drive member are configured to be coupled to and decoupled from each other when said first proximal drive member and said first distal drive member are in said first home position; wherein said first home position is not at said first articulated position, said second articulated position, or said unarticulated position; wherein said second proximal drive member and said second distal drive member are configured to be coupled and decoupled when said second proximal drive member and said second distal drive member are in a second home position, wherein said second proximal drive member and said second distal drive member are movable through a firing stroke, and wherein said second home position is not at the beginning of said firing stroke.
The combination of these limitations makes independent claim 12 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding claims 13-17, they are indicated as containing allowable subject matter solely because they depend from claim 12 which contains allowable subject matter.
Regarding claim 19, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument assembly comprising: a proximal shaft assembly comprising a proximal drive member; and a distal shaft assembly attachable to and detachable from said proximal shaft assembly and comprising a distal drive member; wherein said distal drive member is configured to be actuated through a drive stroke by said proximal drive member to actuate a function of said surgical instrument assembly; wherein said drive stroke comprises: a beginning of stroke position; an end of stroke position distal to said beginning of stroke position; at least one interval drive stroke position corresponding to at least one specific event of said function of said surgical instrument assembly, wherein said at least one interval drive stroke position is distal to said beginning of stroke position and proximal to said end of stroke position; and a park position; wherein said proximal drive member and said distal drive member are configured to be coupled to and decoupled from each other when said proximal drive member and said distal drive member are in said park position; wherein said park position is not at said beginning of stroke position, said end of stroke position, or said at least one interval drive stroke position; and wherein said park position is proximal to said beginning of stroke position.
The combination of these limitations makes dependent claim 19 allowable over the prior art.
Regarding claim 21, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument assembly comprising: a proximal shaft assembly comprising a proximal drive member; and a distal shaft assembly attachable to and detachable from said proximal shaft assembly and comprising a distal drive member; wherein said distal drive member is configured to be actuated through a drive stroke by said proximal drive member to actuate a function of said surgical instrument assembly; wherein said drive stroke comprises: a beginning of stroke position; an end of stroke position distal to said beginning of stroke position; at least one interval drive stroke position corresponding to at least one specific event of said function of said surgical instrument assembly, wherein said at least one interval drive stroke position is distal to said beginning of stroke position and proximal to said end of stroke position; and a park position; wherein said proximal drive member and said distal drive member are configured to be coupled to and decoupled from each other when said proximal drive member and said distal drive member are in said park position; wherein said park position is not at said beginning of stroke position, said end of stroke position, or said at least one interval drive stroke position; 
The combination of these limitations makes dependent claim 21 allowable over the prior art.
Regarding claim 33, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument assembly comprising: a proximal shaft assembly comprising a first proximal drive member and a second proximal drive member; and a distal shaft assembly attachable to and detachable from said proximal shaft assembly and comprising a first distal drive member and a second distal drive member; wherein said first distal drive member is configured to be actuated through a drive stroke by said first proximal drive member to articulate an end effector; wherein said drive stroke comprises: a first articulated position where said end effector is fully articulated in a first direction; a second articulated position where said end effector is fully articulated in a second direction which is opposite said first direction; a central position where said end effector is aligned with an elongate shaft of the proximal shaft assembly, wherein said central position is between said first articulated position and said second articulated position; and a first home position; wherein said first proximal drive member and said first distal drive member are configured to be coupled to and decoupled from each other when said first proximal drive member and said first distal drive member are in said first home position; wherein said first home position is not at said first articulated position, said second articulated position, or said central position; wherein said second proximal drive member and said second distal drive member are configured to be coupled and decoupled when said second proximal drive member and said second distal drive member are in a second home position; wherein said second proximal drive member and said second distal drive member are movable through a second firing stroke; and wherein said second home position is not at the beginning of said second firing stroke.
The combination of these limitations makes independent claim 33 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding claims 34-36, they are indicated as containing allowable subject matter solely because they depend from claim 33 which contains allowable subject matter.


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 18, 20, and 22-25 have been considered but are moot because they do not apply to the new interpretation of Leimbach (US 2014/0263539) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731